Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on 2/12/20.  These drawings are approved.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Labriola, II (US Patent 5777737).
Claims 1 and 11, Labriola, II teaches a driving circuit for a stepping motor comprising: A back-EMF detection circuit (as described in col. 7 lines 21-24, encoder 44 can be substituted by a back-EMF detector); a digital processing unit 48 for setting a current value based on the back-EMF (the desired current is determined using detected position/velocity information, see the description given in col. 8 lines 54-62 as well as col. 9 lines 1-40); a PWM modulator 54 for outputting a desired pulse modulation signal that will be sent to the motor drivers 42 in order to operate motor 40 based on a command current outputted by an external controller 52; and a logic circuit (LMD18200T) configured to control and include a bridge circuit that would be used to 
Claim 2, Labriola, II describes interface communication unit 50 for receiving and outputting information to/from a host controller 52 (as shown by the bidirectional arrows between the external controller 52 and interface 50).
Claims 3 and 5-6, Labriola, II describes for example in col. 7 lines 46-52 that interface 50 includes a buffer and converters which can A/D or D/A depending on the direction of the information going to the external controller or receiving information from the external controller).
Claims 4 and 12, in addition to the limitations of claim 1, Labriola, II also describes for example in col. 9 lines 52-60 that the actual motor current is detected to run the motor at a desired current. The feedback information is sent to the motor controller 48 which communicates with the external controller 52.
Claim 7, Labriola, II describes the position (load angle) being detected by encoder 44 which can be substituted by a back-EMD detector (col. 8 lines 54-62), wherein the feedback information is sent to the digital processing unit 48 through decoding logic 46. The digital processing unit 48 outputs control signals to pulse width modulators 54 which generates the desired commutation sequence for the motor drivers 42.
Claim 9, Labriola, II describes the driving circuit is part of a digital processor as described in fig. 3 and corresponding description.
.
Allowable Subject Matter
5.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach an oscillator; and a flip-flop configured to output a pulse width modulation signal which transitions between an OFF level in response to the output of a comparator which compares a detected motor current to a threshold current value and transitions to an ON level in response to an output of the oscillator.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 form describe other controllers for stepping motors which used back-EMF for determining the motor position/speed and PWM for controlling current through the motor.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846